 



Exhibit 10.2
NATURAL HEALTH TRENDS CORP.
NON-COMPETITION AND PROPRIETARY RIGHTS
ASSIGNMENT AGREEMENT
Employee’s Name: Stephanie Hayano (“Employee”)
Date: July 31, 2006
In consideration of Employee’s employment by or other similar relationship with
Natural Health Trends Corp. (including their subsidiaries, successors and
assigns, the “Company”) and in consideration for and as a condition to the
transactions contemplated by that certain Letter Agreement dated as of the date
hereof by and between the Company and the Employee, the Employee hereby agrees
with the Company as follows:
     1. Confidential Information. During the term of this Agreement and in the
course of Employee’s performance of services for the Company, Employee may
receive and otherwise be exposed to confidential or competitively sensitive
information of the Company, or of a third party with which the Company has a
business relationship, relating to the Company’s or such third party’s current
or prospective business, research and development activities, products,
technology, strategy, organization and/or finances (collectively, “Confidential
Information”). Such Confidential Information, which may be disclosed orally or
in writing, shall include, without limitation, Technology (as defined in
Section 2(a)), Work Product (as defined in Section 2(a)), plans, strategies,
negotiations, customer or prospect identities, market analyses, projections,
forecasts, cost and performance data, sales data, financial statements, price
lists, pre-release information regarding the Company’s products, personnel lists
and data, and all documents and other materials (including any notes, drawings,
reports, manuals, notebooks, summaries, extracts or analyses), whether in
written or electronic form, that disclose or embody such Confidential
Information.
     Confidential Information shall not include information that is now, or
hereafter becomes, through no act or failure to act on Employee’s part,
generally known to the public; information that was rightfully in Employee’s
possession without confidentiality restriction prior to the Company’s disclosure
to Employee; information that was rightfully obtained by Employee from a third
party who has the right, without obligation to the Company, to transfer or
disclose such information; or information which Employee is required to disclose
pursuant to judicial order, provided that in the latter case Employee shall
promptly notify the Company and take reasonable steps to assist the Company in
protecting the Company’s rights prior to disclosure. At all times, both during
Employee’s relationship with the Company and after the termination thereof,
Employee will keep all Confidential Information in strict confidence; will not
use Confidential Information except for the purpose of providing services to the
Company; and will not divulge, publish, disclose or communicate Confidential
Information, in whole or in part, to any third party. Employee further agrees
that Employee will not allow any unauthorized person access to Confidential
Information, either before or after the termination of this Agreement, and will
take all action reasonably necessary and satisfactory to the Company to protect
the confidentiality of Confidential Information. Employee agrees not to
reproduce or copy by any means Confidential Information, except as reasonably
required to accomplish the purposes of this Agreement, and further agrees not to
remove any proprietary rights legend from such Confidential Information or
copies thereof made in accordance with this Agreement. Upon termination of
Employee’s services for any reason, or upon demand by the Company at any

 



--------------------------------------------------------------------------------



 



time, Employee’s right to use Confidential Information shall immediately
terminate, and Employee shall return promptly to the Company, or destroy, at the
Company’s option, all tangible and electronic materials that disclose or embody
Confidential Information.
     2. Assignment of Work Product.

  (a)   For purposes of this Agreement: “Technology” shall mean all ideas,
concepts, inventions, discoveries, developments, creations, methods, techniques,
processes, machines, products, devices, compositions of matter, improvements,
modifications, designs, systems, specifications, schematics, formulas, mask
works, works of authorship, software, algorithms, data and know-how, whether or
not patentable or copyrightable, and all related notes, drawings, reports,
manuals, notebooks, summaries, memoranda and other documentation; “Intellectual
Property Rights” shall mean all worldwide intellectual property rights
including, without limitation, all rights relating to the protection of
inventions, including patents, patent applications and certificates of
invention; all rights associated with works of authorship, including copyrights
and moral rights; all rights relating to the protection of trade secrets and
confidential information; all rights related to the protection of trademarks,
logos and service marks; any rights analogous to those set forth herein, and all
other proprietary rights related to intangible property; and “Work Product”
shall mean any and all Technology made, conceived, designed, created,
discovered, invented or reduced to practice by Employee during the term of this
Agreement that (i) results from Employee’s performance of services for the
Company, (ii) is related to the business of the Company or (iii) is based upon
the use of Confidential Information.     (b)   Employee agrees to promptly
disclose to the Company in writing all Work Product upon the development,
conception or creation thereof by Employee, as well as, at any time, upon the
request of the Company.     (c)   Employee agrees that all Work Product shall be
the sole and exclusive property of the Company, and does hereby irrevocably and
unconditionally transfer and assign to the Company, its successors and assigns,
all right, title and interest it may have or acquire in or to any Work Product,
including all Intellectual Property Rights therein. Employee further agrees that
any and all works of authorship created, authored or developed by Employee
hereunder shall be deemed to be “works made for hire” within the meaning of the
United States copyright law and, as such, all rights therein including copyright
shall belong solely and exclusively to the Company from the time of their
creation. To the extent any such work of authorship may not be deemed to be a
work made for hire, Employee agrees to, and does hereby, irrevocably and
unconditionally transfer and assign to the Company all right, title, and
interest including copyright in and to such work.     (d)   Upon request by the
Company, Employee agrees to execute and deliver all such documents,
certificates, assignments and other writings, and take such other actions, as
may be necessary or desirable to vest in the Company ownership in

2



--------------------------------------------------------------------------------



 



      all Work Product as provided in this Section 2, including, but not limited
to, the execution and delivery of all applications for securing all United
States and foreign patents, copyrights and other intellectual property rights
relating to Work Product. The Company shall reimburse Employee for any
reasonable expenses incurred by Employee at the Company’s request to secure
title or legal protection on the Company’s behalf for any such Work Product. In
the event that the Company is unable to secure Employee’s signature to any
document, or if Employee otherwise fails to take any action deemed necessary by
the Company to protect or maintain the Company’s ownership of Work Product and
Intellectual Property Rights therein, then the Company may, and Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee’s agent and attorney-in-fact to act on and in Employee’s
behalf and stead to, execute and file any such applications and perform all
other lawfully permitted acts to perfect Employee’s assignment and transfer of
ownership rights to the Company with the same legal force and effect as if
executed, filed and performed by Employee.   (e)   For purposes of this
Section 2(e), “Background Technology” shall mean Technology owned by or licensed
to Employee as of the Effective Date of this Agreement or developed or otherwise
obtained by Employee following the Effective Date hereof independently of the
performance of services hereunder by Employee. The Company acquires no rights in
the Background Technology, except as specifically provided in this Agreement
and, as between the parties, Employee retains all rights therein. Employee
hereby grants to Company a royalty-free, worldwide, non-exclusive, perpetual,
sublicensable and irrevocable right and license to use, for all purposes in
Company’s business, Background Technology that has been disclosed by Employee to
Company or that is embodied within or related to the use, operation or
improvement of Work Product created by Employee in connection with Employee’s
performance of services for the Company.

     3. Representation. Employee hereby represents to the Company that the Work
Product Employee creates under this Agreement will be original, and that
Employee’s performance of services under this agreement and the Company’s use of
Employee’s Work Product will not breach any agreement Employee has with any
third party or the intellectual property rights or other rights of any third
party.
     4. Return of Materials. All documents, records, apparatus, equipment and
other physical property, whether or not pertaining to Confidential Information,
which are furnished to Employee by the Company or are produced by Employee in
connection with Employee’s services will be and remain the sole property of the
Company. Employee will return to the Company all such materials and property as
and when requested by the Company. In any event, Employee will return all such
materials and property immediately upon termination of Employee’s services for
any reason. Employee will not retain any such material or property or any copies
thereof upon such termination.
     5. Competitive Activities. From the date hereof until the six (6) month
anniversary of the later of the date on which Employee no longer is employed by
the Company, serves as a consultant to the Company or serves as a member of the
Board of Directors of the Company (the “Non-Compete

3



--------------------------------------------------------------------------------



 



Restricted Period”), Employee will not, directly or indirectly, whether as
owner, partner, shareholder, director, agent, employee, co-venturer or
otherwise, without the written consent of the Company, engage, participate or
invest in any business activity with respect to any multi-level marketing or
direct sales organization that indirectly or directly competes with the Company
in recruiting for independent distributors (collectively, the “Competitive
Activities”). The prohibition set forth in this Section 5 shall not restrict
Employee from owning or holding up to two percent (2%) of the shares of stock of
any company registered or sold on any recognized stock exchange or sold in the
over-the-counter market. Employee understands and agrees that the restrictions
set forth in this Section 5 are intended to protect the Company’s reasonable
competitive business interests, its interest in its Confidential Information and
established and prospective customer relationships and goodwill, and agree that
such restrictions are reasonable and appropriate for this purpose.
     6. Nonsolicitation of Customers and Distributors. During the Non-Compete
Restricted Period plus six (6) months (the “Nonsolicitation Period”), Employee
will not, in any capacity, directly or indirectly:

  (a)   solicit business or patronage of any customer or prospective customer
(collectively, “Customer”), or distributor or prospective distributor
(collectively, “Distributor”) of the Company in connection with any Competitive
Activity;     (b)   divert, entice, or otherwise take away from the Company the
business or patronage of any Customer or Distributor, or attempt to do so;    
(c)   solicit, induce or assist any Customer, Distributor or supplier to
terminate or reduce its relationship with the Company;     (d)   assist with the
provision of any services to a Customer or Distributor (except in Employee’s
capacity as an employee of the Company); or     (e)   refer a Customer,
Distributor or supplier to another person engaged (or to be engaged) in
Competitive Activities.

     7. Nonsolicitation of Employees. During the Nonsolicitation Period,
Employee will not:

  (a)   hire or employ, directly or indirectly through any enterprise with which
Employee is associated, any current employee of the Company or any individual
who had been employed by the Company within one (1) year preceding Employee’s
termination (other than persons whose employment by the Company was terminated
by or at the request of the Company); or     (b)   recruit, solicit or induce
(or in any way assist another person or enterprise in recruiting, soliciting or
inducing) any employee or director of the Company to terminate his or her
employment or other relationship with the Company.

     8. Acknowledgments. Employee acknowledges and agrees that the restrictions
set forth in this Agreement are intended to protect the Company’s interest in
Confidential Information and its commercial relationships and goodwill (with its
Customers, Distributors, vendors, directors and employees), and are reasonable
and appropriate for these purposes.

4



--------------------------------------------------------------------------------



 



     9. Disclosure of Agreement. Employee will disclose the existence and terms
of this Agreement to any prospective employer, partner, co-venturer, investor or
lender prior to entering into an employment, partnership or other business
relationship with such person or entity.
     10. Third-Party Agreements and Rights. Employee hereby confirms that
Employee is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way Employee’s use or disclosure of
information or Employee’s engagement in any business, except as may be disclosed
in Schedule A attached to this Agreement prior to its acceptance by the Company.
Employee has delivered to the Company true and complete copies of any agreements
listed on Schedule A. Employee represents to the Company that Employee’s
execution of this Agreement, Employee’s employment with the Company and the
performance of Employee’s proposed duties for the Company will not violate any
obligations Employee may have to any such previous employer or other party. In
Employee’s work for the Company, Employee will not disclose or make use of any
information in violation of any agreements with or rights of any such previous
employer or other party, and Employee will not bring to the premises of the
Company any copies or other tangible embodiments of non-public information
belonging to or obtained from any such previous employment or other party.
     11. Injunction. Employee agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by Employee of
the promises set forth in this Agreement, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, Employee agrees
that if Employee breaches, or proposes to breach, any portion of this Agreement,
the Company shall be entitled, in addition to all other remedies that it may
have, to an injunction or other appropriate equitable relief to restrain any
such breach without showing or proving any actual damage to the Company.
     12. Binding Effect. This Agreement will be binding upon Employee and
Employee’s heirs, executors, administrators and legal representatives and will
inure to the benefit of the Company, any subsidiary of the Company, and its and
their respective successors and assigns.
     13. Enforceability. If any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a court of competent jurisdiction,
then the remainder of this Agreement, or the application of such portion or
provision in circumstances other than those as to which it is so declared
illegal or unenforceable, will not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law. In the event that any provision of this Agreement is
determined by any court of competent jurisdiction to be unenforceable by reason
of excessive scope as to geographic, temporal or functional coverage, such
provision will be deemed to extend only over the maximum geographic, temporal
and functional scope as to which it may be enforceable.
     14. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and Employee with respect to the subject matter hereof, and
supersedes all prior representations and agreements with respect to such subject
matter. This Agreement may not be amended, modified or waived except by a
written instrument duly executed by the person against whom enforcement of such
amendment, modification or waiver is sought. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, in any particular case will not
prevent any subsequent enforcement of such term or obligation or to be deemed a
waiver of any separate or subsequent breach.

5



--------------------------------------------------------------------------------



 



     15. Notices. Any notices, requests, demands and other communications
provided for by this Agreement will be sufficient if in writing and delivered in
person or sent by registered or certified mail, postage prepaid, to Employee at
the last address which Employee has filed in writing with the Company or, in the
case of any notice to the Company, at its main offices, to the attention of the
undersigned officer.
     16. Governing Law. The validity, interpretation, performance and
enforcement of this agreement shall be governed by the laws of the State of
Delaware, without applying the conflict of laws provisions thereof.
     17. Arbitration. All disputes between Parties in connection with arising
out of the existence, validity, construction, performance and termination of
this Agreement shall be finally settled by arbitration. The arbitration shall be
held in the Dallas, Texas in accordance with the Rules of the American
Arbitration Association by one or more arbitrators appointed in accordance with
the said Rules and the award of such arbitrators shall be final and binding upon
the Parties. The non-prevailing party shall pay for all reasonable costs and
expenses incurred in connection with such dispute, including filing and
arbitrator fees as well as the reasonable costs and expenses of opposing legal
counsel.
EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. EMPLOYEE HAS
READ IT CAREFULLY AND IS SATISFIED THAT EMPLOYEE UNDERSTANDS IT COMPLETELY.



            NATURAL HEALTH TRENDS CORP.
      By:   /s/ Randall A. Mason         Name:   Randall A. Mason       
Title:   Chairman of the Board     

Dated:  July 28, 2006                    

            EMPLOYEE
      By:   /s/ Stephanie Hayano         Name:   Stephanie Hayano             

Dated:  July 28, 2006                    



6